  Case 18-14604         Doc 30     Filed 11/02/18 Entered 11/02/18 12:05:50              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-14604
         MICHELLE WOODSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/19/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/23/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-14604        Doc 30       Filed 11/02/18 Entered 11/02/18 12:05:50                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,384.60
       Less amount refunded to debtor                            $692.30

NET RECEIPTS:                                                                                       $692.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $671.07
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $18.00
    Other                                                                   $3.23
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $692.30

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
AAA CHECKMATE                    Unsecured      2,432.00       1,399.06       1,399.06           0.00       0.00
AFNI INC                         Unsecured           0.00           NA             NA            0.00       0.00
BML                              Unsecured           0.00           NA             NA            0.00       0.00
BROTHER LOAN & FINANCE           Unsecured      1,217.00       1,527.94       1,527.94           0.00       0.00
BYLINE BANKS                     Unsecured           0.00           NA             NA            0.00       0.00
CBE GROUP                        Unsecured           0.00           NA             NA            0.00       0.00
CHARTER FITNESS                  Unsecured           0.00           NA             NA            0.00       0.00
CHASE                            Unsecured           0.00           NA             NA            0.00       0.00
CITY OF BURBANK                  Unsecured           0.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         888.00           NA             NA            0.00       0.00
COMENITY CAPITAL BANK            Unsecured         698.00           NA             NA            0.00       0.00
COMENITY CAPITAL BANK            Unsecured          30.00           NA             NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,663.00       1,423.23       1,423.23           0.00       0.00
CRYSTAL ROCK FINANCE             Unsecured      1,360.00       1,736.75       1,736.75           0.00       0.00
DIRECTV                          Unsecured           0.00           NA             NA            0.00       0.00
DSG COLLECT                      Unsecured           0.00           NA             NA            0.00       0.00
FIRST FINANCIAL INVESTMENT FUN   Unsecured         150.00           NA             NA            0.00       0.00
FLAGSHIP CREDIT ACCEPTANCE       Secured       14,700.00            NA      23,000.00            0.00       0.00
FLAGSHIP CREDIT ACCEPTANCE       Unsecured      8,300.00            NA             NA            0.00       0.00
GARFIELD RIDGE DENTISTRY         Unsecured           0.00           NA             NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         170.00        136.97         136.97           0.00       0.00
IL DEPT OF REVENUE               Priority          792.00        663.59         663.59           0.00       0.00
ILLINOIS LENDING CORP            Unsecured         950.00      1,086.44       1,086.44           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       4,704.00       4,741.41       4,741.41           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA     12,631.38      12,631.38            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,699.00            NA             NA            0.00       0.00
M3 Financial Services            Unsecured          30.00           NA             NA            0.00       0.00
METLIFE AUTO HOME                Unsecured           0.00           NA             NA            0.00       0.00
MICHAEL BUTKIEWICZ DDS           Unsecured           0.00           NA             NA            0.00       0.00
MIDWEST TITLE LOAN               Unsecured           0.00           NA             NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         791.00        898.21         898.21           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-14604        Doc 30     Filed 11/02/18 Entered 11/02/18 12:05:50                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
PROACTIV SOLUTION              Unsecured           0.00             NA           NA             0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         517.00          517.50       517.50            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured           0.00          698.73       698.73            0.00        0.00
SCHOLASTIC INC                 Unsecured           0.00             NA           NA             0.00        0.00
SPRINT                         Unsecured         961.00             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         793.00        2,179.02     2,179.02            0.00        0.00
ST LAURENCE HIGH SCHOOL        Unsecured           0.00             NA           NA             0.00        0.00
TCF BANK                       Unsecured         857.00             NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         312.00          388.72       388.72            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA           261.80       261.80            0.00        0.00
VILLAGE OF SUMMIT              Unsecured           0.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                    $0.00               $0.00
      Mortgage Arrearage                                   $0.00                    $0.00               $0.00
      Debt Secured by Vehicle                         $23,000.00                    $0.00               $0.00
      All Other Secured                                    $0.00                    $0.00               $0.00
TOTAL SECURED:                                        $23,000.00                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                 $5,405.00                 $0.00               $0.00
TOTAL PRIORITY:                                           $5,405.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $24,885.75                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                 $692.30
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                             $692.30




UST Form 101-13-FR-S (09/01/2009)
  Case 18-14604         Doc 30      Filed 11/02/18 Entered 11/02/18 12:05:50                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
